Dec 10 2015, 9:32 am




ATTORNEYS FOR APPELLANT                                      ATTORNEYS FOR APPELLEE
P. Frederick Pfenninger                                      ROBIN J. BROOKS
Tara Lynn Gerber                                             Alexander P. Pinegar
Pfenninger & Associates                                      Ryan G. Liffrig
Indianapolis, Indiana                                        Church, Church, Hittle & Antrim
                                                             Noblesville, Indiana



                                              IN THE
     COURT OF APPEALS OF INDIANA

Yellow Book Sales and                                        December 10, 2015
Distribution Company, Inc.,                                  Court of Appeals Case No.
Appellant-Plaintiff,                                         29A04-1504-CC-151
                                                             Appeal from the Hamilton
         v.                                                  Superior Court
                                                             The Honorable
JB McCoy Masonry Inc.1 and                                   J. Richard Campbell, Judge
Robin J. Brooks,                                             The Honorable
                                                             William P. Greenaway, Magistrate
Appellees-Defendants.
                                                             Trial Court Cause No.
                                                             29D04-1010-CC-2516



Kirsch, Judge.




1
  Although a default judgment was entered against JB McCoy Masonry Inc., the company is not seeking
relief on appeal. Pursuant to Indiana Appellate Rule 17(A), however, a party of record in the trial court is a
party on appeal.

Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015                        Page 1 of 12
[1]   Following a bench trial, the trial court denied Yellow Book Sales and

      Distribution Company, Inc.’s (“Yellow Book”) breach of contract claim seeking

      relief against Robin J. Brooks (“Brooks) for the unpaid balance on an

      advertising contract. Brooks had signed the contract as “Owner” of JB McCoy

      Masonry Inc. (“McCoy Masonry”), the company identified in the contract as

      “Customer.” Yellow Book appeals, raising the following consolidated and

      restated issue: whether the trial court erred in holding that Brooks was not

      personally liable to Yellow Book for the amount still owed by McCoy Masonry

      under the contract.


[2]   We reverse and remand.


                                  Facts and Procedural History
[3]   On April 18, 2007, McCoy Masonry entered into a one-sheet, fill-in-the-blanks

      form contract (“the Contract”) with Yellow Book to buy a year of advertising in

      the phonebooks distributed to the Greater Indianapolis Area, Hamilton

      County, and Johnson County. For this advertising, McCoy Masonry agreed to

      pay $2,629 per month for twelve months. Appellant’s App. at 25. McCoy

      Masonry was listed as the sole “Customer” at the top of the Contract. Id.

      Further, in the area of the Contract pertaining to “Customer Information,”

      Brooks and Jason McCoy were listed only as McCoy Masonry’s “Contacts,”

      and the email address listed in the Contract was one for McCoy Masonry. Id.


[4]   The Contract included language, in a block located at the bottom of the

      Contract, setting forth:

      Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015   Page 2 of 12
              THIS CONSTITUTES A CONTRACT FOR ADVERTISING
              WITH YELLOW BOOK SALES AND DISTRIBUTION
              COMPANY, INC. OR TRANSWESTERN PUBLISHING
              COMPANY LLC IN THE NEXT EDITION OF THE ABOVE
              TELEPHONE DIRECTORY(IES) AND/OR FOR
              INTERNET SERVICES, THE TERMS AND CONDITIONS SET
              FORTH HEREIN AND ON THE REVERSE HEREOF ARE
              AGREED TO BY CUSTOMER AND SIGNER.


      Id. (emphasis added); Tr. at 24.


[5]   The signature area on the Contract was configured so that the words “JB

      McCoy Masonry, Inc.” were written on the first line, labeled “Print Customer

      Name.” Appellant’s App. at 25. The signature “Robin J. Brooks,” with the

      designated title of “Owner” was placed on the second line. Under that second

      line, in all capital letters and bold text, were the words, “Authorized Signature

      Individually and for the Customer.” Id. Following that language, the words

      “(Read paragraph 15F on the reverse hereof)” were written in non-bold text and

      as a parenthetical. Id. On the third line, the words “Robin Brooks” were

      printed, with a number noted above the designation “Signer’s SS # (required for

      new accounts or new signers).” Id.


[6]   The reverse side of the Contract set forth the “Terms and Conditions”

      (“Terms”). Section 15F of the Terms stated:


              F. The signer agrees that he/she has the authority and is signing this
              agreement (1) in his/her individual capacity, (2) as a representative of
              the Customer, and (3) as a representative of the entity identified
              in the advertisement or for whose benefit the advertisement is
              being purchased (if the entity identified in the advertisement is
      Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015    Page 3 of 12
              not the same as the Customer or the signer). By his/her execution
              of this agreement, the signer personally and individually undertakes and
              assumes, jointly and severally with the Customer, the full performance of
              this agreement, including payment of amounts due hereunder.


      Id. at 26 (emphasis added).


[7]   Starting in August 2007, through and including May 2008, Yellow Book sent a

      monthly invoice to McCoy Masonry. Each invoice stated the updated balance

      due on the Contract and requested that the Customer pay either the balance in

      full or the stated portion of the outstanding debt. On October 20, 2010, Yellow

      Book filed a complaint against both McCoy Masonry and Brooks seeking

      recovery of damages arising from the breach of contract when McCoy Masonry

      failed to pay for the advertising provided pursuant to the Contract. As part of

      the complaint, and likely as explanation for including Brooks as a defendant,

      Yellow Book cited to the language in Paragraph 15F that the signer of the

      agreement “does, by his execution, personally and individually undertake and

      assume the full performance hereof including payments of amounts due

      hereunder.” Id. at 19. Yellow Book obtained a default judgment against both

      McCoy Masonry and Brooks; however the default judgment was later set aside

      as to Brooks.


[8]   A bench trial was held on February 11, 2015 to determine whether Brooks was

      personally liable for the amount due under the Contract. James Griffiths

      (“Griffiths”), an employee of Yellow Book, testified that the Contract was “a

      typical contract, at least at that time, that [Yellow Book] entered into to provide


      Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015     Page 4 of 12
      advertising.” Tr. at 8. Yellow Book provided the advertising as agreed.2 Id. at

      10. Griffiths also testified that monthly invoices requesting payment were sent

      to McCoy Masonry, “Attn: Jason McCoy/Robin Brooks,” for the months of

      August 2007 through and including May 2008, but no payments were received.

      Id. at 12; Plaintiff’s Ex. 3. Regarding the outstanding payments on the Contract,

      Griffiths stated that Yellow Book was owed $28,974 in principal plus interest

      calculated at 1.5% per month (18% per annum) for any payment not received

      after thirty days. Tr. at 11.3


[9]   Yellow Book also sought attorney fees for the breach of contract. Accordingly,

      P. Frederick Pfenninger, counsel for Yellow Book, testified that, as of the date

      of trial, he had billed 38.9 hours to collect the outstanding amount due under

      the Contract. Id. at 20. Pfenninger recognized, “That is an excessive amount

      of time. But it is the time that we got in on this case.”4 Id. at 20. Pfenninger

      conceded that, although his current billing rate is $275 per hour, he would

      charge $250 per hour, which was his billing rate when the case commenced. Id.

      at 21.5




      2
          A copy of the published advertising was introduced at trial as Plaintiff’s Exhibit 2. Tr. at 14
      3
       During the February 11, 2015 trial, Griffiths stated that he did not recall the exact figure of interest owed,
      but that he “calculated it the other day and it was in excess of $30,000.” Tr. at 11. When asked to clarify,
      Griffiths said that the interest was calculated from February 29, 2009—the date of the “Statement of
      Account” that was attached to Yellow Book’s Complaint as Exhibit B. Appellant’s App. at 22.
      4
        Brooks noted that the excessive amount of time spent was due, in part, to the trouble that Yellow Book had
      in locating both defendants, getting Brooks served, and pursuing post judgment proceedings.” Tr. at 20-21.
      5
        At trial, Brooks asserted that many of the billing hours charged by Yellow Book’s counsel were not related
      to this action. Accordingly Brooks urged the trial court that attorney fees, if warranted, should be awarded to

      Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015                           Page 5 of 12
[10]   Brooks testified that McCoy Masonry was a company incorporated under the

       laws of the State of Indiana, and that she was owner of McCoy Masonry at the

       time the company entered into the Contract. Id. at 22. Brooks maintained that,

       except for her signature, she did not recognize the handwriting on the Contract;

       Brooks believed it was the handwriting of “someone from Yellow Book.” Id. at

       23. Over Yellow Book’s objection, Brooks explained that it was her

       understanding that the word “Owner” after her signature, conveyed that she

       was acting as a representative, i.e., Brooks believed she was “signing on behalf

       of the company.” Tr. at 23, 26. When counsel for Brooks attempted to ask her

       whether she intended to make herself personally liable when she executed the

       Contract, Yellow Book’s counsel objected, arguing that the Contract “is clear

       on its face and unambiguous.” Id. at 26. The trial court agreed, noting, “I

       think at this point—I mean the contract says what the contract says. So I think

       unless we can establish some kind of fraud, if that is where you are going to, I

       will allow it. But the contract clearly says what the contract says.” Id.


[11]   When the questioning continued, Brooks testified that she did not read the

       reverse side of the Contract, i.e., the Terms. Brooks also stated that she did not

       recall Yellow Book providing any explanation “with respect to what was on the

       back and what the language meant underneath [her] signature.” Id. at 27.

       Brooks “believe[d]” this was the first contract McCoy Masonry had entered




       Yellow Book only for those billing hours performed in connection with the pursuit of Brooks’s personal
       liability. The trial court, having found that Brooks was not personally liable under the Contract, did not
       reach the issue of attorney fees. On remand, we direct the trial court to address this issue.

       Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015                        Page 6 of 12
       into with Yellow Book and noted that, while the Contract requested Social

       Security Number for new accounts, it should have been clear to Yellow Book

       that the number provided was not Brooks’s Social Security Number, but likely

       McCoy Masonry’s Federal Identification Number. Id. at 28


[12]   During closing argument, the trial judge asked Brooks’s counsel, “Real quick.

       How is it ambiguous? I mean I understand your client saying, well I didn’t

       think it said what it said. But as far as the face of the document it does not

       appear to be ambiguous.” Id. at 31-32. Defense counsel responded, “Okay, if

       the Court believes it is not ambiguous, my argument would be the [C]ustomer

       is listed as JB McCoy Masonry, Inc. The fact that the owner is written there, it

       becomes part of the Contract once it is written there. That creates an

       ambiguity.” Id. at 32. Clarifying his position, defense counsel argued that the

       language inside the block of the Contract specifically stated that Yellow Book

       was contracting with the Customer. Defense counsel maintained that, because

       Brooks was not the Customer, she should not be held personally liable under

       the Contract. Defense counsel also argued, seemingly for the first time, that

       Yellow Book had entered into two agreements under the Contract, one with

       McCoy Masonry and the other with Brooks as a guarantee under the Contract.

       Noting that Brooks had only signed the Contract as a representative of McCoy

       Masonry, Brooks’s counsel argued that the guarantee was not valid.6




       6
        At trial Brooks maintained that she had only recently learned of this suit to hold her personally liable.
       Accordingly, she claimed that interest, if warranted, should not be charged against her for the full five or six

       Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015                          Page 7 of 12
[13]   The trial court took the matter under advisement and, thereafter, entered

       judgment in favor of Brooks. The trial court concluded: (1) Brooks was not

       liable as a guarantor because the Contract contained no language creating a

       conditional promise to pay; and (2) Brooks was not liable because the Contract

       was ambiguous concerning whether Brooks signed only on behalf of McCoy

       Masonry or also agreed to be personally liable, that such ambiguity should be

       construed against Yellow Book (the drafter of the Contract), and parole

       evidence—that Brooks did not intend to be personally liable—was admissible.

       Appellant’s App. at 14-17. Yellow Book now appeals.


                                         Discussion and Decision
[14]   Yellow Book contends that the trial court erred in finding that Brooks was not

       personally liable for the balance due on the Contract. Specifically, Yellow

       Book argues that the trial court should have given effect to the intent of the

       parties as reflected in the plain and unambiguous language of the Contract.

       Because Yellow Book did not prevail at trial, it appeals from a negative

       judgment. See Smith v. Dermatology Assocs. of Fort Wayne, P.C., 977 N.E.2d 1, 4

       (Ind. Ct. App. 2012) (“A judgment entered against a party who bore the burden

       of proof at trial is a negative judgment.”). On appeal, we will not reverse a

       negative judgment unless it is contrary to law, i.e., the evidence is without




       years since the action commenced. Tr. at 28, 33. Finding that Brooks was not personally liable under the
       Contract, the trial court did not reach this issue. On remand, we direct the trial court to address this issue.

       Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015                          Page 8 of 12
       conflict and all reasonable inferences to be drawn from the evidence lead only

       to one conclusion but the trial court reached a different conclusion.” Id.


[15]   The goal of contract interpretation is to determine the intent of the parties when

       the agreement was made. Citimortgage, Inc. v. Barabas, 975 N.E.2d 805, 813

       (Ind. 2012). To the extent that this case requires that we interpret the Contract,

       “Interpretation of a contract is a pure question of law and is reviewed de novo.”

       Cmty. Anesthesia & Pain Treatment, L.L.C. v. St. Mary Med. Ctr., Inc., 26 N.E.3d
70, 76 (Ind. Ct. App. 2015) (citation omitted). “If a contract’s terms are clear

       and unambiguous, courts must give those terms their clear and ordinary

       meaning.” Id. “We will make all attempts to construe the language of a

       contract so as not to render any words, phrases, or terms ineffective or

       meaningless.” Id. (quoting Rogers v. Lockard, 767 N.E.2d 982, 992 (Ind. Ct.

       App. 2002)).


[16]   “A contract is ambiguous if a reasonable person would find the contract subject

       to more than one interpretation.” Barabas, 975 N.E.2d at 813; Tender Loving

       Care Mgmt., Inc. v. Sherls, 14 N.E.3d 67, 72 (Ind. Ct. App. 2014). “When a

       contract’s terms are ambiguous or uncertain and its interpretation requires

       extrinsic evidence, its construction is a matter for the factfinder.” Cmty.

       Anesthesia, 26 N.E.3d at 76-77. “An ambiguous contract will be construed

       against the party who drafted it.” Id. at 77. If the language is unambiguous,

       however, we may not look to extrinsic evidence to expand, vary, or explain the

       instrument but must determine the parties’ intent from the four corners of the

       instrument.” Id. “However “[a] contract is not ambiguous merely because the

       Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015   Page 9 of 12
       parties disagree as to its proper construction.” Bd. of Comm’rs of Delaware Cnty.

       v. Evans, 979 N.E.2d 1042, 1046 (Ind. Ct. App. 2012) (citation omitted).


[17]   “Generally, contract claims in Indiana may be brought only against a party to

       the contract or those in privity with a party.” Winkler v. V.G. Reed & Sons, Inc.,

       619 N.E.2d 597, 599 (Ind. Ct. App. 1993), aff’d, 638 N.E.2d 1228 (1994).

       Corporate officers signing contracts on behalf of their corporation generally are

       not liable individually for the contracts. Mullis v. Brennan, 716 N.E.2d 58, 63

       (Ind. Ct. App. 1999); Winkler, 619 N.E.2d at 599. Here, the trial court

       concluded that the Contract was ambiguous as to whether Brooks signed only

       on behalf of McCoy Masonry or also agreed to be personally liable. We

       disagree.


[18]   Examining the language in the Contract, we conclude that the Contract is not

       ambiguous in its intent to make Brooks, as the signer, “personally and

       individually” as well as “jointly and severally” responsible to pay Yellow Book

       the amounts due under the Contract. Appellant’s App. at 26. Three parts of the

       Contract are particularly clear regarding this intent. First, the language in the

       block provided in pertinent part:

               THIS CONSTITUTES A CONTRACT FOR ADVERTISING
               WITH YELLOW BOOK . . . IN THE NEXT EDITION OF
               THE ABOVE TELEPHONE DIRECTORY(IES) . . ., THE
               TERMS AND CONDITIONS SET FORTH HEREIN AND ON
               THE REVERSE HEREOF ARE AGREED TO BY CUSTOMER
               AND SIGNER.



       Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015   Page 10 of 12
       Appellant’s App. at 25 (emphasis added). Second, the language under the line

       where Brooks signed her name provided: “Authorized Signature Individually

       and for the Customer (Read paragraph 15F on the reverse hereof).” Id.

       (emphasis in original). Third, the language in Paragraph 15F provided: “The

       signer agrees that he/she has the authority and is signing this agreement (1) in

       his/her individual capacity, [and] (2) as a representative of the Customer . . . . By

       his/her execution of this agreement, the signer personally and individually

       undertakes and assumes, jointly and severally with the Customer, the full performance of

       this agreement, including payment of amounts due hereunder. Appellant’s App. at 26

       (emphasis added).


[19]   Here, the Contract set forth, in three separate places, that the signer, Brooks,

       was assuming personal liability under the Contract. Brooks’s failure to read the

       Terms of the Contract on the reverse side does not make the Contract

       ambiguous. “Under Indiana law, a person is presumed to understand the

       documents which he signs and cannot be released from the terms of a contract

       due to his failure to read it.” Clanton v. United Skates of Am., 686 N.E.2d 896,

       899-900 (Ind. Ct. App. 1997). Likewise, ambiguity is not created because

       Yellow Book did not provide an explanation “with respect to what was on the

       back and what the language meant underneath [her] signature.” Tr. at 27. If

       Brooks had questions about the Contract, as owner of McCoy Masonry, she

       had the responsibility to get the answers before signing the Contract. Since the

       written Contract between the parties was unambiguous, Brooks’s parole



       Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015   Page 11 of 12
       evidence, that she did not understand the capacity in which she was signing,

       was inadmissible.


[20]   We conclude that the essential terms of the Contract between Yellow Book,

       Brooks, and McCoy Masonry are sufficiently identified by the written

       agreement, including the identity of all three parties. As a result, we hold that

       Brooks was not a guarantor, but instead, assumed a primary obligation to

       perform the Contract with Yellow Book.7 Finding that Brooks is personally

       liable under the Contract, we reverse and remand to the trial court for a

       determination of damages, including interest, and attorney fees.


[21]   Reversed and remanded.


       Najam, J., and Barnes, J., concur.




       7
         A guarantee is “a promise to answer for the debt, default, or miscarriage of another person.” S-Mart, Inc. v.
       Sweetwater Coffee Co., Ltd., 744 N.E.2d 580, 585 (Ind. Ct. App. 2001) (citing 38 Am.Jur.2d Guarantee § 1
       (1999)), trans. denied. “[I]t ‘is an agreement collateral to the debt itself and represents a ‘conditional promise’
       whereby the guarantor promises to pay only if the principal debtor fails to pay.” Id. Brooks assumed a
       primary obligation to pay Yellow Book, accordingly, we agree with the trial court’s conclusion that Brooks
       was not a guarantor under the Contract.

       Court of Appeals of Indiana | Opinion 29A04-1504-CC-151 | December 10, 2015                           Page 12 of 12